Citation Nr: 0605901	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  03-21 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for skin cancer on the 
left arm as secondary to ultraviolet light therapy received 
to treat service-connected psoriasis.

2.  Entitlement to service connection for a dental disorder, 
to include eligibility for Department of Veterans Affairs 
outpatient dental treatment.  

3.  Entitlement to an initial compensable disability rating 
for varicose veins of the left leg from July 23, 1999 to 
March 14, 2005.

4.  Entitlement to an initial disability rating greater than 
10 percent for varicose veins of the left leg after March 14, 
2005.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1958 
to September 1978.  

The matters of service connection for a dental disorder and 
an initial rating for varicose veins come before the Board of 
Veterans' Appeals (Board) on appeal from an August 2000 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  

The remaining issue of service connection for skin cancer is 
on appeal from a May 2002 rating decision.  The veteran filed 
a notice of disagreement and substantive appeal with respect 
to this issue.  See 38 C.F.R. §§ 20.200, 20.202 (2005) 
(discussing what constitutes a sufficient substantive 
appeal).  Despite failing to discuss this issue in the 
Informal Hearing Presentation or Form 646, there is no 
indication that this issue has been withdrawn by the veteran 
or his representative.  Furthermore, the RO issued subsequent 
supplemental statements of the case (SSOCs) denying service 
connection for skin cancer.  Consequently, this issue is 
before the Board at this time.

The Board notes that the veteran withdrew his appeal for the 
issue of an increased rating for psoriasis in a December 2004 
statement pursuant to 38 C.F.R. § 20.204(b) (2005).  
Therefore, this matter is not currently before the Board. 

The Board also observes that in his July 2003 substantive 
appeal, the veteran requested a personal hearing at the RO.  
However, he subsequently cancelled that hearing per a phone 
conversation in March 2004.  



FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no competent evidence that the veteran's skin 
cancer is related to his military service or to his service-
connected psoriasis.  

3.  There is no evidence of a dental disorder for which 
service-connected compensation may be paid.  

4.  The evidence of record does not show that the veteran 
applied for VA dental treatment until his claim was received 
in July 1999.

5.  Prior to March 14, 2005, there is no medical evidence of 
intermittent edema or aching or fatigue upon prolonged 
standing or walking.

6.  As of March 14, 2005, there is no medical evidence of 
persistent edema, stasis pigmentation, or eczema.

  
CONCLUSIONS OF LAW

1.  Service connection for skin cancer on the left arm as 
secondary to ultra-violet light therapy received to treat 
service-connected psoriasis is not established.  38 U.S.C.A. 
§§ 1101(3), 1110, 1112(a), 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307(a)(3), 3.309(a), 3.310 (2005).

2.  Service connection for a dental disorder, to include 
eligibility for Department of Veterans Affairs outpatient 
dental treatment, is denied.  38 U.S.C.A. § 1110, 1131, 1712 
(West 2002); 38 U.S.C.A. § 3.303, 3.381, 17.161 (2005).

3.  Prior to March 14, 2005, the criteria for an initial 
compensable disability rating to 10 percent for varicose 
veins of the left leg have not been met.  38 U.S.C.A.  
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.104, 
Diagnostic Code 7120 (2005). 

4.  As of March 14, 2005, the criteria for an initial 
disability rating greater than 10 percent for varicose veins 
of the left leg have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.104, Diagnostic 
Code 7120 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Direct service connection requires a finding of the existence 
of a current disability and a determination of a relationship 
between that disability and injury or disease incurred in 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Simply put, to establish direct service connection, there 
must be: (1) A medical diagnosis of a current disability; (2) 
medical or, in certain cases, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In addition, a disability is service connected if it is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service-connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  

A claim for secondary service connection requires medical 
evidence that connects the asserted secondary disorder to the 
service-connected disability.  Velez v. West, 11 Vet. App. 
148, 158 (1998).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including malignant tumors).  

Initially, the Board notes that there is no indication or 
allegation of any skin cancer on the left forearm during 
service or within one year of after discharge from service in 
September 1978.  Thus, a presumption of in-service incurrence 
for a chronic disease (in this case malignant tumors), is not 
for application.  38 U.S.C.A.  § 1112(a)(1); 38 C.F.R. § 
3.307(a)(3).  It also follows that there is no basis to award 
service connection for skin cancer based on chronicity in 
service or continuous symptoms thereafter.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488,  494-97 (1997).    

The veteran contends that he developed skin cancer on the 
left arm as secondary to ultra-violet light therapy received 
to treat service-connected psoriasis.  VA biopsy performed in 
November 2001 revealed basal cell carcinoma and squamous cell 
carcinoma on the veteran's left forearm.  The two carcinomas 
were excised by a surgical procedure in December 2001.  

The veteran also contends in his July 2002 notice of 
disagreement that he received six months of ultra-violet (UV) 
light treatment for psoriasis in the mid-1980s.  VA treatment 
records from January 1984 show that the veteran did receive 
UV treatment for psoriasis.  The same January 1984 treatment 
record noted that the veteran was warned that exposure to UV 
treatment can cause an increased risk of skin cancer.

Nonetheless, there is simply no competent medical evidence of 
record that demonstrates a nexus between the veteran's skin 
cancer on his left forearm and the veteran's period of 
service from September 1958 to September 1978 or his service-
connected psoriasis.  Boyer, 210 F.3d at 1353, Velez 11 Vet. 
App. at 158.  In fact, a May 2004 VA dermatology examiner 
found that "it is less likely than not that the skin cancer 
is related to his receiving ultraviolet light therapy."  The 
Board finds that this negative medical opinion is entitled to 
great probative weight.  There is no contrary medical opinion 
of record.

In this case, the Board must find those service medical 
records, which do not indicate this disorder, the post-
service medical records, which do not indicate a disorder 
until years after service, and the May 2004 medical opinion, 
which comes to the conclusion that this disorder has nothing 
to do with service, provide three sources of negative 
evidence against this claim. 

Moreover, the veteran's personal, lay opinion as to the 
etiology of the disorder at issue is not competent evidence 
needed to establish service connection or secondary service 
connection.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  The veteran does not have the medical expertise 
to provide such an opinion.    

Similarly, the veteran indicates that a VA doctor informed 
him that there is a good chance his ultraviolet light therapy 
caused his skin cancer.  However, the veteran is not 
competent to relate what a doctor purportedly stated to him 
concerning a medical diagnosis.  "[T]he connection between 
what a physician said and the layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).

In summary, the Board finds no competent evidence of that his 
skin cancer is linked etiologically to veteran's period of 
service or to treatment received for his service-connected 
psoriasis.  Simply stated, there is no evidence of a service-
connected or secondary relationship.  Accordingly, the 
preponderance of the evidence is against the veteran's claim.  
It follows that there is not such a balance of the positive 
evidence with the negative evidence to otherwise permit a 
favorable determination on this issue.  38 U.S.C.A. § 
5107(b). 

Second, with respect to service connection for a dental 
disorder, the Board observes that outpatient dental services 
and treatment will be furnished only under specified 
circumstances. 38 U.S.C.A. § 1712(a)(1).  Treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease will be considered 
service-connected solely for the purpose of establishing 
eligibility for outpatient dental treatment under the 
provisions of 38 C.F.R. § 17.161.  38 C.F.R. § 3.381(a).  
Simply stated, such disabilities, while they may receive 
treatment by VA, do not receive VA compensation by the VA. 

Each defective or missing tooth and disease of the teeth and 
periodontal tissues is considered separately to determine 
whether the condition was incurred or aggravated in line of 
duty during active service.  38 C.F.R. § 3.381(b).  Moreover, 
a determination will be made as to whether the dental 
condition is attributable to a combat wound or other dental 
trauma. Id.   

The Board notes that selected VA regulations governing dental 
claims were revised for purposes of clarification, effective 
June 8, 1999.  In any event, the veteran's claim for a dental 
condition was received in July 1999.  Hence, only the current 
regulations are applicable.

According to his July 1999 claim, the veteran contends that 
he suffered from upper and lower jaw bone loss during service 
starting in the late 1960s.  He asserts that this condition 
caused periodontal disease resulting in his teeth coming 
loose during service.  

After service, the veteran states that many of his teeth were 
removed.  The veteran and his representative contend that his 
loss of teeth should be evaluated as service- connected for 
the sole purpose of entitlement to VA outpatient dental 
treatment and dental examinations.    

Initially, there is no allegation or evidence that his 
condition is due to a combat wound or other service dental 
trauma.  38 C.F.R. § 3.381(b).  The Board also observes that 
service medical records (SMRs) are silent regarding bone loss 
of the jaw, missing teeth, or periodontal disease.  The Board 
acknowledges that the RO was not able to obtain service 
dental records from the National Personnel Records Center 
(NPRC).  See O'Hare vs. Derwinski, 1 Vet. App. 365 (1991) 
(where SMRs have been destroyed or are unavailable, the Board 
has a heightened duty to provide and explanation of reasons 
or bases for its findings). 

A June 2000 VA examiner documented that the veteran had 
"edentulous maxillary and mandibular ridges."  He stated 
etiologically that this progressive teeth loss was due more 
likely than not to periodontal disease.  A September 2000 
letter from "J.S.," D.D.S., indicated that the veteran had 
been treated for several years for severe periodontitis of 
the lower arch.  He was gradually losing all his teeth as a 
result of this condition.  Dr. S. then specifically opined 
that the veteran's Vietnam service in the field directly 
caused the subsequent loss of his teeth.  He reasoned that 
many veterans he had treated were not able to brush and take 
care of their teeth while in the field.  Consequently, the 
Board finds that this opinion supplies evidence in support of 
the veteran's contention that his periodontitis was incurred 
in service.

In any event, it is important for the veteran to understand 
that compensable service connection is not available for 
periodontal disease or missing teeth resulting from service.  
38 U.S.C.A. § 3.381(a) (emphasis added).  

Thus, the only remaining question is whether the veteran is 
entitled to noncompensable service connection for outpatient 
VA dental treatment.  In this respect, the applicable VA 
regulation provides that veterans having a service-connected 
noncompensable dental condition shown to have been existence 
at the time of discharge from active service, which took 
place prior to October 1, 1981, may be authorized any 
treatment as reasonably necessary for the condition if they 
were discharged under conditions other than dishonorable and 
application is within one year of discharge.  38 C.F.R. 
§ 17.161(b)(2)(i) (emphasis added).  
 
In this case, the first indication in the claims folder 
regarding the veteran's claim for a dental condition is the 
claim received in July 1999, some 21 years after separation 
from service.  Thus, the Board emphasizes that the 
application is not timely under 38 C.F.R. § 17.161.

The Board notes there is no other basis for establishing 
eligibility for VA outpatient dental treatment under 38 
C.F.R. § 17.161.  The veteran has several service-connected 
disabilities with a combined disability rating of 80 percent.  
See 38 C.F.R. § 4.25 (combined ratings table).  There is no 
evidence that the veteran was a prisoner of war, had prior VA 
dental treatment, has a dental condition aggravating a 
service-connected disability, is participating in a 
vocational rehabilitation program, or is currently receiving 
VA medical care under Chapter 17 for a disorder complicated 
by dental condition.

Consequently, neither service connection for a compensable 
dental condition nor service connection for a noncompensable 
condition for the sole purpose of VA outpatient dental 
treatment can be granted in this case.  38 U.S.C.A. §§ 1110, 
1131, 1712; 38 C.F.R.§§ 3.303, 3.381, 17.161.  Even in 
consideration of a heightened duty due to missing dental 
records, the Board concludes the preponderance of the 
evidence does not support service connection a dental 
condition.  38 U.S.C.A.  § 5107(b).  See O'Hare, supra.

Finally, with respect to the increased rating claims, 
disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded).  
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Prior to March 14, 2005, the veteran's varicose veins of the 
left leg are rated as noncompensable (0 percent disabling) 
under Diagnostic Code (Code) 7120, varicose veins.  38 C.F.R. 
§ 4.104.  However, the RO's April 2005 rating action 
increased the rating to 10 percent under Code 7120, effective 
from the date of a March 14, 2005 VA examination.  Thus, as 
of the March 14, 2005, the veteran's varicose veins of the 
left leg are rated at 10 percent under Code 7120.  

Consequently, the veteran's disability rating has increased 
for a separate period based on the facts found during the 
appeal period.  Fenderson, 12 Vet. App at 126. 
Nonetheless, the veteran continued to disagree with the 
disability ratings assigned for the separate periods.       

In this case, the Board notes that VA amended the rating 
criteria for cardiovascular disorders.  See 62 Fed. Reg. 
65,207 (1997) (codified at 38 C.F.R. pt. 4) (amending the 
criteria for cardiovascular disorders effective January 12, 
1998).  However, these amendments were already effective in 
January 1998 before the pendency of the veteran's appeal for 
varicose veins which was received by the Board in July 1999.  
Thus, only the most current version of the rating criteria is 
for application.   

The Board adds that the veteran is also rated at 10 percent 
for vein stripping scars of the left leg under Code 7804 and 
at 10 percent for dysesthesia of the left leg under Codes 
8599-8526.  38 C.F.R. §§ 4.118 and 4.124a.  These issues are 
not currently before the Board.   

Code 7120 provides for a noncompensable evaluation for 
asymptomatic palpable or visible varicose veins.  A 10 
percent rating is in order when there are varicose veins with 
intermittent edema of an extremity or aching and fatigue in a 
leg after prolonged standing or walking, with symptoms 
relieved by elevation of the extremity or compression 
hosiery.  The next higher rating of 20 percent is assigned 
when there is evidence of persistent edema, incompletely 
relieved by elevation of extremity, with or without beginning 
stasis pigmentation or eczema. 38 C.F.R. § 4.104.  

Prior to March 14, 2005, the Board finds that the overall 
disability picture does not more closely approximate the 
criteria for a compensable rating under Code 7120.  38 C.F.R. 
§ 4.7.  Specifically, despite the veteran's subjective 
complaints of pain and fatigue, and symptoms unrelieved upon 
elevation, a VA outpatient treatment record from July 2004 
only objectively noted large veins on the left leg.  A May 
2004 VA examination is silent as to any complaints or 
findings regarding left leg varicose veins.  Consequently, 
there is no objective evidence of intermittent edema of an 
extremity or aching and fatigue in a leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
the extremity or compression hosiery, to support the 
veteran's contentions of a higher rating prior to March 14, 
2005.  The records prior to this date only provide evidence 
against a compensable evaluation. 

As of March 14, 2005, the Board notes that the veteran 
underwent a VA examination on that specific day.  At that 
examination, the veteran's complaints regarding left leg pain 
were noted, as were the presence of varicose veins on the 
left leg.  The RO found this examination provided the basis 
for the 10 percent evaluation.

There was no objective evidence of persistent edema, 
incompletely relieved by elevation of extremity, with or 
without beginning stasis pigmentation or eczema. 
Significantly, a VA treatment note dated in June 2005 
documented no complaints regarding the left leg varicose 
veins.  In fact, the veteran indicated that "I feel great."  
Such evidence, taken as a whole, weighs heavily against the 
claim for an evaluation higher than 10 percent.  Therefore, 
the criteria for an initial disability rating greater than 10 
percent as of March 14, 2005 are not met. Id. 

Accordingly, prior to March 14, 2005, the Board finds that 
the preponderance of the evidence is against an initial 
compensable disability rating for left leg varicose veins.  
38 C.F.R. § 4.3.  As of March 14, 2005 the Board concludes 
that the preponderance of the evidence is against a 
disability rating greater than 10 percent for left leg 
varicose veins. Id. 

In addition, the Board finds no evidence of frequent 
hospitalization or marked interference with employment 
associated with the scar disability in order to justify a 
referral of the case for extra-schedular consideration.  38 
C.F.R. § 3.321(b)(1).  

Finally, review of the claims folder reveals compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  That is, by letters dated in May 2003 and 
April 2005, as well as information provided in the August 
2000 and May 2002 rating decisions, May 2003 statement of the 
case (SOC), and various SSOCs, the RO advised the veteran of 
the evidence needed to substantiate his claims and explained 
what evidence was obligated to obtain or to assist the 
veteran in obtaining and what information or evidence the 
veteran was responsible to provide.  The Board finds that the 
RO has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).   

The Board observes that one of the adverse determinations on 
appeal was issued in August 2000, prior to the enactment of 
the VCAA, such that providing VCAA notice prior to the 
decision was impossible.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In any event, as stated above, the Board 
finds that the veteran has received all required VCAA notice, 
as well as all required assistance, as discussed below, such 
that there is no prejudice to the veteran.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004) (holding that the Court must take 
due account of the rule of prejudicial error when considering 
compliance with VCAA notice requirements).  38 C.F.R. § 
20.1102 (an error or defect in a Board decision that does not 
affect the merits of the issue or substantive rights of the 
appellant will be considered harmless).  

Moreover, the Board emphasizes that neither the veteran nor 
his representative has made any showing or allegation that 
the timing of receipt of VCAA notice has prejudiced him in 
any way.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) 
(the appellant bears the initial burden of demonstrating VA's 
error in the adjudication of a claim and how that error was 
prejudicial).  Finally, the Board notes that the April 2005 
VCAA letter from the RO specifically asks the veteran to 
provide any evidence in his possession that pertains to the 
claim.  Pelegrini, 18 Vet. App. at 120-21. 

With respect to the duty to assist, the RO has secured the 
veteran's SMRs, relevant VA outpatient treatment records, and 
several relevant VA medical examinations.  He has not 
identified any additional VA or private medical records 
relevant to the claims on appeal.  In addition, neither the 
veteran nor his representative has contended that any 
additional evidence remains outstanding. 

The Board acknowledges that VA has a heightened duty to 
assist and to search for alternate medical records when SMRs 
are missing or presumed destroyed.  Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  See O'Hare, supra.  In this 
regard, the RO attempted to obtain additional service dental 
records in September 2000 without success.  The Board finds 
no basis for further pursuit of additional SMRs.  Therefore, 
the Board is satisfied that the duty to assist has been met.  
38 U.S.C.A.  § 5103A.


ORDER

Service connection for skin cancer on the left arm as 
secondary to ultra-violet light therapy received to treat 
service-connected psoriasis is denied.

Service connection for a dental disorder, to include 
eligibility for Department of Veterans Affairs outpatient 
dental treatment is denied.

Prior to March 14, 2005, entitlement to an initial 
compensable disability rating for varicose veins of the left 
leg is denied.  

As of March 14, 2005, entitlement to an initial disability 
rating greater than 10 percent for varicose veins of the left 
leg is denied.

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


